DISMISS and Opinion Filed April 3, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01501-CV

                     JOSE ARBAIZA, Appellant
                               V.
   FRANKLIN CREDIT MANAGEMENT CORPORATION AS SERVICER FOR
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS CERTIFICATE TRUSTEE ON
       BEHALF OF BOSCO CREDIT II TRUST SERIES 2010-1, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-11404

                              MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Whitehill
       The clerk’s record in this case is past due. By letter dated January 28, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation, nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Bill Whitehill/
                                                BILL WHITEHILL
                                                JUSTICE

181501F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JOSE ARBAIZA, Appellant                           On Appeal from the 160th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01501-CV        V.                      Trial Court Cause No. DC-18-11404.
                                                   Opinion delivered by Justice Whitehill.
 FRANKLIN CREDIT MANAGEMENT                        Justices Molberg and Reichek participating.
 CORPORATION AS SERVICER FOR
 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, AS CERTIFICATE
 TRUSTEE ON BEHALF OF BOSCO
 CREDIT II TRUST SERIES 2010-1,
 Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee FRANKLIN CREDIT MANAGEMENT
CORPORATION AS SERVICER FOR DEUTSCHE BANK NATIONAL TRUST COMPANY,
AS CERTIFICATE TRUSTEE ON BEHALF OF BOSCO CREDIT II TRUST SERIES 2010-1
recover its costs of this appeal from appellant JOSE ARBAIZA.


Judgment entered April 3, 2019




                                             –3–